IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


         REGINALD D. HUGHES, PRO SE v. DAVID MILLS, WARDEN

                    Appeal from the Circuit Court for Lauderdale County
                            No. 5771 Joe H. Walker, III, Judge



                    No. W2003-02486-CCA-R3-HC - Filed March 19, 2004


This matter is before the Court upon the State’s motion to affirm the judgment of the trial court by
opinion pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner is appealing
the trial court's denial of habeas corpus relief. A review of the record reveals that the Petitioner is
not entitled to habeas corpus relief. Accordingly, the State's motion is granted and the judgment of
the trial court is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

DAVID G. HAYES, J., delivered the opinion of the court, in which JOE G. RILEY and JOHN EVERETT
WILLIAMS, JJ., joined.

Reginald D. Hughes, pro se.

Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General, for the appellee, State of Tennessee.



                                  MEMORANDUM OPINION



        On October 8, 1987, Petitioner Reginald D. Hughes was convicted of two counts of second-
degree murder. See State v. Reginald Dion Hughes, No. 96, 1988 WL 132698, *1 (Tenn. Crim. App.
at Jackson, Dec. 14, 1988), perm. to appeal denied, (Tenn. Apr. 3, 1989). For these convictions, the
trial court imposed consecutive terms of thirty years as a range I offender in the Department of
Correction. Id. His convictions and sentences were affirmed on direct appeal. Id. Petitioner
unsuccessfully sought post-conviction relief. See Reginald Dion Hughes v. State, No. 02C01-9201-


                                                  1
CR-00005, 1992 WL 36851, * 1 (Tenn. Crim. App. at Jackson, Dec. 16, 1992), perm. to appeal
denied, (Tenn. May 3, 1993). On September 4, 2003, Petitioner, proceeding pro se, sought habeas
corpus relief in the Lauderdale County Circuit Court. Petitioner is currently confined at West
Tennessee State Prison in Henning, Tennessee. In his application, Petitioner claims that his
sentences are illegal, and therefore, void. Specifically, Petitioner contends that, according to TDOC
records, he is classified as a range II, especially aggravated and persistent offender. In this regard,
he alleges that the trial court was without authority to impose a thirty-year sentence, or, in the
alternative, the Department of Correction is without authority to impose a forty percent release
eligibility date. On September 8, 2003, the trial court denied habeas corpus relief, finding, in part,
         Petitioner’s sentence has not expired. The Criminal Court has jurisdiction or
         authority to sentence a defendant to the sentence he received. Habeas corpus relief
         is not appropriate.
The record reflects that Petitioner filed a motion to rehear on September 23, 2003. The record is
silent as to whether the trial court ruled upon this motion. A notice of appeal document was filed
in the trial court clerk’s office on October 10, 2003.

       Initially, the State contends that the notice of appeal document was not timely filed and,
thereby, this Court is without jurisdiction to entertain this appeal. Alternatively, the State has asked
this Court to affirm the lower court’s denial of relief pursuant to Rule 20, Rules of the Court of
Criminal Appeals.

         The notice of appeal document must be filed with the clerk of the trial court within 30 days
after the date of entry of the judgment appealed from. See Tenn. R. App. P. 4(a). The notice of
appeal document was filed on October 10, 2003, 32 days from entry of the judgment of the trial
court. Notwithstanding, papers filed by an incarcerated pro se litigant will be deemed to be timely
filed if the papers were delivered to the appropriate individual at the correctional facility within the
time fixed for filing. See Tenn. R. Crim. P. 49(c). Should timeliness become an issue, the burden
is on the pro se litigant to establish compliance with this provision. Id. Although the certificate of
service attached to the notice of appeal document reflects that the notice was placed in the prison
mail system on October 7, 2003, we conclude that this handwritten certificate is insufficient for the
Petitioner to overcome his burden in this case. Notwithstanding this failure, the notice of appeal
document is not jurisdictional in criminal cases and the filing of such document may be waived in
the interest of justice. See Tenn. R. App. P. 4(a). Thus, we elect to review the trial court’s order
denying relief.

        Habeas corpus relief addresses detentions that result from void judgments or expired
sentences. See Archer v. State, 851 S .W.2d 157, 164 (Tenn. 1993). The Petitioner in this case does
not argue that his sentence has expired; therefore, he is a candidate for habeas corpus relief only if
the judgment or sentence is void. Petitioner alleges that the range I thirty year sentences imposed
by the trial court are illegal because the Department of Correction has him classified with a forty
percent release eligibility date, as a persistent and especially aggravated offender. Although there
does appear to be a conflict with the range I sentence imposed by the trial court and the Department
of Correction classification of Petitioner as a range II especially aggravated offender, this issue is not


                                                    2
a cognizable claim for habeas corpus relief. Any challenge to a Department of Correction
classification regarding release eligibility has no bearing upon the validity of the convictions. See
Terry W. Holtsclaw v. State, No. 03C01-9904-CR-00143, 1999 WL 552881, *2 (Tenn. Crim. App.
at Knoxville, May 4, 1999). Because the Department of Correction is an agency of the state
government, questions such as these should be addressed through the Administrative Procedures Act.
Id. (citing Tenn. Code Ann. §§ 4-5-101 to -324). Thereafter, any judicial review must be initiated
in the chancery court. Id. (citing Brigham v. Lack, 755 S.W.2d 469, 471 (Tenn. Crim. App. 1988);
Tenn. Code Ann. § 4-5-323).


        Accordingly, it is ordered that the State’s motion is granted. The judgment of the trial court
is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                              ____________________________________
                                                       DAVID G. HAYES, JUDGE




                                                  3